Citation Nr: 1710158	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a bilateral foot disability, to include as secondary to diabetes mellitus, type II.

REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus on the basis that no new and material evidence had been received, and further denied the Veteran's service connection claims for erectile dysfunction, hypertension, bilateral peripheral neuropathy of the lower extremities, sleep apnea, and a bilateral foot disability.  In December 2014, the Board reopened the Veteran's diabetes mellitus claim, and remanded all service connection claims for additional development.  These claims have since been returned to the Board for readjudication.  

In March 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for those six disabilities as asserted on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

Nature of Service

Generally, service connection may be awarded upon a direct or secondary theory of entitlement.  See 38 C.F.R. § 3.303(a), 3.310(a) (2016).  Here, the Veteran has presented both such theories for the Board's consideration, in contending that his diabetes mellitus was caused by his exposure to herbicides in Vietnam, and that his remaining disabilities were caused or aggravated by his existing diabetes.  As such, the Veteran's probable in-service exposure to herbicides is a central factor in the assessment of his claims.    

However, the Board finds that the evidence of record does not stand as a complete and accurate representation of the Veteran's military service in Vietnam.  In a March 2013 letter, the Veteran's representative reported military service aboard the USS Constellation from April 16, 1972 to February 1974.  However, the Department of Defense Form 214 (DD214) currently of record reports the Veteran's military service as extending from July 1972 to May 1974.  Further, the Veteran's service personnel records indicate additional service aboard the USS Hancock.  However, the Veteran's Enlisted Performance Record indicates only that the Veteran served with a fighter squadron, "FITRON 92," from approximately October 1972 to January 1974, and does not denote his ship assignment or location during this time.  Additional personnel records fail to denote whether any servicemembers disembarked onto the shores of Vietnam during this time.  As such, the Board finds that further development must be undertaken to confirm the full scope and nature of the Veteran's military service.  

In making this determination, the Board acknowledges that the RO has made previous attempts to verify the Veteran's service in Vietnam and alleged exposure to herbicides as a result thereof.  However, said efforts were largely focused on the Veteran's presence in Vietnam during a four-day period in July 1973, which does not appear to embody the full scope of the Veteran's foreign service.  As such, the Board finds that remand is now necessary such that additional development may be undertaken with regard to this matter.

VA Examinations

Further, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In making such a determination, the Board will consider such factors as whether a definitive nexus opinion was offered as supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

Although the Veteran underwent a series of VA examinations in November 2015, the Board finds that these examinations are inadequate for the purpose of adjudicating the Veteran's claims, as follows: 

With regard to the Veteran's diabetes examination, the Board notes that the VA examiner failed to assert a definitive nexus opinion regarding the possible causal relationship between the Veteran's current disability and his military service, including his contended exposure to herbicides.  

With regard to the Veteran's erectile dysfunction examination, the VA examiner opined that the Veteran's disability was at least as likely as not caused by his current diabetes.  By way of rationale, the examiner cited the Veteran's history of rectal surgery, which could have equally contributed to his current erectile dysfunction.  The Board finds this rationale to be inadequate, as it does not consider the nature of the disability and the Veteran's unique medical history, including the onset and severity of his symptomatology.  Additionally, the examiner failed to provide an opinion regarding any direct causal link between the Veteran's service and his erectile dysfunction.

With regard to the Veteran's hypertension examination, the VA examiner opined that it was less likely than not that the claimed condition was aggravated or caused by the Veteran's diabetes.  In doing so, the examiner cited to the results of an accompanying urinalysis.  However, the examiner again failed to provide an opinion regarding any direct link between the Veteran's hypertension and service, or to properly account for the full scope of Veteran's relevant medical history including the onset of his symptomatology.

With regard to the Veteran's peripheral neuropathy examination, the VA examiner opined that the disability was at least as likely as not due to his diabetes.  Here, the examiner noted only that there was no record found to support that the Veteran's peripheral neuropathy was due to any other diseases.  However, the examiner again failed to provide an opinion regarding any direct etiological link between the Veteran's peripheral neuropathy and service.  

With regard to the Veteran's bilateral foot disability, the VA examiner opined that it was at least as likely as not that the claimed condition was proximately due to or the result of his diabetes.  Here, the examiner noted that the existing foot conditions of numbness, tingling, burning, xerosis, and poor wound healing were common complications of diabetes.  Additionally, the Veteran's diabetes was very poorly controlled, making the onset of its complications occur earlier in the disease and progress more rapidly.  However, the VA examiner declined to assert a definitive diagnosis as it relates to the Veteran's claim, or to provide an opinion regarding any direct causal nexus to service.

Finally, with regard to the Veteran's sleep apnea, the VA examiner opined that it was less likely than not proximately due to or the result of the Veteran's diabetes.  By way of rationale, the examiner noted that known risk factors for sleep apnea include age, obesity, and gender.  Obesity additionally stands as a risk factor for diabetes.  Although the two diseases share a risk factor, there is no causal relationship between sleep apnea and diabetes.  Once again, the VA examiner failed to assess the etiology of the Veteran's sleep apnea in relation to his military service.  Additionally, the examiner failed to indicate whether the Veteran's sleep apnea was aggravated by his diabetes.  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

The Board notes that a remand is additionally warranted at this time given the intertwined nature of the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46   (1994).  Accordingly, remand of the diabetes claim necessitates remand of the remaining five claims, as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake exhaustive efforts to confirm the nature and scope of the Veteran's military service, to include:

	a.  Dates of service;

	b.  Dates served aboard the USS Constellation;

	c.  Dates served aboard the USS Hancock;
	
d.  Whether the Veteran served aboard any other vessel during service.  If so, please identify the name of the vessel and the dates served thereon; 

e.  The locations of each vessel during the Veteran's assignment thereto; 

f.  Whether any servicemembers are known to have disembarked onto the shores of Vietnam during the Veteran's periods of service aboard each vessel.

The RO should prepare a memorandum with the requested information upon the completion of any development undertaken in an effort to confirm the Veteran's service details.  

2.  Schedule the Veteran for new VA examinations to assess the current nature and etiology of the claimed disabilities.  The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner(s) must indicate the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus began in service, was caused by service, or is otherwise related to service, to include exposure to herbicide agents? 

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction began in service, was caused by service, or is otherwise related to service, to include possible exposure to herbicide agents? 

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by the Veteran's diabetes mellitus?  

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service, to include possible exposure to herbicide agents? 

e.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by the Veteran's diabetes mellitus?  

f.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral peripheral neuropathy of the lower extremities began in service, was caused by service, or is otherwise related to service, to include possible exposure to herbicide agents? 

g.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral peripheral neuropathy of the lower extremities was caused or aggravated by the Veteran's diabetes mellitus?  

h.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service, to include possible exposure to herbicide agents? 

i.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the Veteran's diabetes mellitus?  

j.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disability began in service, was caused by service, or is otherwise related to service, to include possible exposure to herbicide agents?  Here, the examiner must also offer a diagnosis as to any bilateral foot disability that has existed during the appeal period.  

k.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disability was caused or aggravated by the Veteran's diabetes mellitus?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, the RO should readjudicate the issues on appeal.  If any of the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

